DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/30/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In the IDS dated 11/30/2020, in the “other documents” section, design. ID 5. has been “crossed out” by the examiner and is not considered by the examiner, because the supplied or provided reference copy is not a legible copy. For example, the not legible copy provided is difficult to read, and it is unclear and therefore is unreadable. The text in the copy is not clear and the examiner is unable to read the text of this document.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more non-transitory machine-readable storage devices”, in claim 11.
In the specification, in paragraph 0094, states “[0094] The storage device 506 is capable of providing mass storage for the computing device 500. In one implementation, the storage device 506 is a computer-readable medium. In various different implementations, the storage device 506 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device, a flash memory or other similar solid state memory device, or an array of devices, including devices in a storage area network or other configurations.”, is interpreted to read on: “one or more non-transitory machine-readable storage devices”, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison Dietrich (Reg. No. 79,014) on 25 July 2022.

The application has been amended as follows: 
In the abstract:
In the abstract, line 4, change “comprises” to --includes--. 
In the abstract, line 10, change “comprising” to --including--.

In the claims:
In claim 9, line 4, before “discrete terms”, insert --the--.

In claim 10, line 3, before “deep-learning model”, delete “particular”.
In claim 10, line 4, before “discrete characters”, insert --the--.

In claim 19, line 4, before “discrete terms”, insert --the--.
In claim 19, line 5, before “deep-learning model”, delete “particular”.
In claim 19, line 6, before “discrete characters”, insert --the--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, SIMANTOV et al. (US 2018/0268448 A1) discloses a computer-implemented method (see the abstract lines 1-3, i.e., methods) comprising: receiving, by a first module of a computing system, input data representing an image of a document (see par 11, lines 2-5, see par 59, lines 1-5 and see par 99, lines 1-3; i.e., invoice content analysis/analyzer; digital images of the business documents of all types; receive a digital invoice image such as a scanned document or a captured image of a document, from electrical devices); receiving, by the first module of the computing system, context data for the document, wherein the context data comprises parameters that are descriptive of the document in the image represented by the input data (see paragraphs 0071-0075; invoice image fields); processing, by the first module of the computing system, the input data and the context data (see par 0096, lines 1-3, see par 115 lines 1-5 and see par 116 lines 1-4; invoice content analyzer; text analysis and results of the content recognition engine and improve the quality of the image/text); a particular machine-learning model to use in extracting information from the document (see par 0083, identify invoices using machine learning and knowledge repository and see par 0161 FCNs machine learning models used in image processing, CNNs machine learning); and extracting information from the document using the particular selected machine- learning model, comprising converting a portion of the image of the document that shows typed or handwritten text into a digitized text string (see par 14, lines 5-7, see par 99 lines 1-8, and see par 110, lines 1-3; convert structured handwritten text of the at least one digital invoice into at least one machine readable string; digital invoice image such as a scanned document and convert the digital invoice images into machine-encoded text and text extraction component; multiple invoices per one image, segmentation to regions and separation into singular processing units.).
The closest prior art of record, namely, SIMANTOV et al. (US 2018/0268448 A1), does not disclose, teach or suggest, processing, by the first module of the computing system, the input data and the context data to determine a complexity value that characterizes a level of complexity in identifying information to be extracted from the document; and selecting, based on the complexity value and from a plurality of candidate machine- learning models, a particular machine-learning model to use in extracting information from the document, as recited in independent claim 1.  

Claims 2-10 are allowable because claims 2-10 are dependent on allowable independent claim 1 above. 

Independent claims 11 and 20 are directed to a system, type of claim, and one or more non-transitory machine-readable storage devices, type of claim, respectively. Claims 11 and 20 each, respectively, recite the same and/or similar claim limitations or features, as similarly recited in the analogous computer-implemented method of independent claim 1 above. Therefore, independent claims 11 and 20 each, respectively, are found to be allowable over the closest prior art of record, mentioned and discussed above, namely, SIMANTOV et al. (US 2018/0268448 A1), for the same and/or similar reasons, as discussed and mentioned above in independent claim 1 above. 

Claims 12-19 are allowable because claims 12-19 are dependent on allowable independent claim 11 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 2020/0374526 A1) teaches a method, device, apparatus for predicting a video coding complexity and a computer-readable storage medium are provided. The method includes: acquiring an attribute feature of a target video; extracting a plurality of first target image frames from the target video; performing a frame difference calculation on the plurality of the first target image frames, to acquire a plurality of first frame difference images; determining a histogram feature for frame difference images of the target video according to a statistical histogram of each first frame difference image; and inputting a plurality of features of the target video into a coding complexity prediction model to acquire a coding complexity prediction value of the target video. Through the above method, the BPP prediction value can be acquired intelligently (see the abstract).

Clooten et al. (US 2018/0129990 A1) teaches analyze the operational data and identify complexity factors (see figure 1A, at 120, and see par. 0016), and receiving a document related to a strategy of the entity; processing the document to identify a set of terms related to the strategy of the entity based on receiving the document; and where analyzing the plurality of data items comprises: analyzing the plurality of data items to identify the complexity factors related to the strategy of the entity based on processing the document to identify the set of terms (see page 15, first column, at claim 16).

Bataller (US 2017/0206409 A1) teaches a system implementing cognitive document classification integrates multiple stages of a document intake and processing workflow and may therefore improve the efficiency of the document intake and processing workflow and reduce the complexity of the resources required by the document intake and processing workflow compared to systems that do not implement cognitive document classification (see par 0021). Fig. 4 shows receiving image, analyze image, provide data, determine document type and output indication of document classification (see figure 4).  Figure 5 shows analyzing images in training set to identify document features, train classier, perform classification and re-train classifier (see figure 5).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677